EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 35 lines 4-5 have been amended as follows;
		… each broaching member having a proximal end and a distal end; ….
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Lozier (U.S. Publication 2005/0113836) discloses a device (see Figure 4) comprising a drive shaft (104, 110, and 112), a plurality of broaching members (40), and a hub (102) fixed to a terminal end of the drive shaft, wherein the hub defines an opening (the circular slot that receives the broaching members) configured to receive and support the broaching members during use. Lozier fails to disclose the device wherein the hub includes a plurality of faces extending away from distal end of the hub toward a proximal end of the hub, wherein the plurality of faces define a plurality of circumferentially spaced openings configured to receive and support the broaching members. The examiner was unable to find a reference and/or combination of references that disclosed and/or taught the limitations of the claims as presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775